



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Maliki, 2015 ONCA 204

DATE: 20150326

DOSSIER: C58119

Les juges Rouleau, van Rensburg
    et Pardu

ENTRE

Sa Majesté la Reine

Intimée

et

Hervé Maliki

Appelant

Hervé Maliki, en personne

Christine Mainville, avocate de service

Philippe Cowle, pour lintimée

Date de laudience : le 5
    février 2015

En appel de la peine imposée le 13
    décembre 2013 par le juge Gilles Renaud de la Cour de justice de lOntario.

Rouleau j.c.a. :

[1]

Lappelant demande lautorisation dinterjeter
    appel de la peine et, si lautorisation est accordée, demande le réaménagement
    de la peine à la lumière des conséquences relatives à limmigration. Au procès,
    lappelant a été reconnu coupable de quatre chefs dintroduction par
    effraction, quatre chefs de bris de probation et cinq chefs de bris dengagement.
    Il a été condamné à 18 mois de prison pour chaque chef dintroduction par
    effraction et quatre mois de prison pour chacun des autres chefs. Toutes les
    peines imposées étaient concurrentes.

[2]

Lappelant ne demande pas une réduction de la
    peine totale mais, plutôt, il prétend que le juge du procès a erré en imposant
    des peines concurrentes de 18 mois pour chaque chef dintroduction par
    effraction. Dans les circonstances, le juge aurait dû imposer une série de
    peines à purger consécutivement totalisant 18 mois, où aucune peine individuelle
    ne serait de plus de six mois moins un jour. Ceci ferait en sorte que
    lappelant, un résident permanent au Canada, ne perdrait pas son droit de faire
    appel dune mesure de renvoi (voir lart. 64 de la
Loi sur limmigration et
    la protection des réfugiés
, L.C. 2001, c. 27).

[3]

Lavocate de service qui a aidé lappelant dans
    ses plaidoiries a soutenu que nous étions en mesure dintervenir en appel
    puisque le juge du procès aurait commis plusieurs erreurs. En lespèce, il :

1.

na pas accordé de poids au fait que les
    infractions ont été commises alors que lappelant était sous linfluence de
    lalcool, un facteur atténuant;

2.

na pas accordé la considération qui était
    proprement due à la perspective de réhabilitation et à la dépendance de
    lappelant à lalcool afin de déterminer la peine à imposer;

3.

na pas tenu proprement compte des conséquences
    relatives à limmigration; et

4.

a erré dans son évaluation de la fourchette de
    peines qui sappliquait dans des circonstances semblables.

Ainsi lappelant maintient que la
    peine infligée ne mérite aucune déférence et que notre cour devrait lui substituer
    la peine structurée selon sa demande.

[4]

À mon avis, lappel doit être rejeté. Lappelant
    a été reconnu coupable de cambriolages de maison dhabitation, et ceci quand il
    faisait lobjet dun couvre-feu et de conditions le contraignant à être de
    bonne conduite. Tel que constaté par le juge du procès, les infractions étaient
    sérieuses pour les victimes. Les quatre chefs dintroduction par effraction ont
    violé le sentiment de sécurité des résidents de ces habitations :
R.
    v. Alves
, [2008] O.J. no. 2597 (S.C.), au para. 4, conf. pour dautres
    motifs par 2009 ONCA 666 ;
R. v. Snow
, 2007 ONCJ 426, au para. 6. De
    plus, dans au moins un cas, le vol de sous-vêtements de la victime a ajouté au
    désarroi découlant des crimes commis.

[5]

Malgré son jeune âge  25 ans au moment de
    limposition de la peine  lappelant nétait pas sans antécédents. Parmi les
    condamnations antérieures on compte des condamnations pour cambriolage et des
    crimes de vol et de bris de conditions. Dans un des cas, il a purgé trois mois
    de prison.

[6]

Les motifs du juge du procès démontrent quil a
    reconnu le potentiel de réhabilitation de lappelant et quil a aussi tenu
    compte du fait que lappelant souffrait dalcoolisme. Le juge du procès a
    commenté que lappelant semblait sérieux dans ses démarches pour surmonter cette
    dépendance et a fait référence au rapport dexpert déposé en preuve, un rapport
    qui, selon le juge, « laisse entrevoir la vraie possibilité que monsieur
    Maliki puisse surmonter ses difficultés au niveau de lalcool ».

[7]

En ce qui a trait aux conséquences relatives à
    limmigration, je suis persuadé que le juge du procès était conscient du fait
    que lappelant était résident permanent et que, sil imposait une peine de six
    mois ou plus de prison pour un des chefs daccusation, lappelant perdrait son
    droit de faire appel dune mesure de renvoi aux termes de lart. 64 de la
Loi
    sur limmigration et la protection des réfugiés
. Dans sa plaidoirie devant
    le juge du procès, la procureure de lappelant avait expliqué ces conséquences
    et avait cité les autorités pertinentes, dont
R. v. Hennessey
, 2007
    ONCA 581, 63 Imm. L.R. (3e) 8, ainsi que
R. c. Pham
, 2013 CSC 15, [2013]
    1 R.C.S. 739. De plus, la procureure de lappelant avait déposé en preuve un
    rapport dexpert en immigration dans lequel il confirmait quune série de
    peines consécutives, chacune de moins de six mois, éviterait ces cons
équences sérieuses.

[8]

Tel que le souligne lappelant, la jurisprudence
    démontre que la fourchette de peines appropriée pour linfraction
    dintroduction par effraction est très large. Dans certaines circonstances, un
    contrevenant peut même se voir condamné à un emprisonnement avec sursis.
[1]
Par contre, cest le juge du
    procès qui est le mieux placé pour fixer la peine appropriée. En lespèce, le
    juge du procès a analysé tous les facteurs pertinents, ce qui la mené à la
    conclusion que « [c]es crimes sont fort trop importants et [l]es
    antécédents récents [de lappelant] sont tels, quil est impossible déviter
    une peine frisant ou dépassant le seuil de deux ans, sans les facteurs
    atténuants dimportance majeure, et ceux présents en lespèce ne justifient
    quune réduction partielle. »
Il a donc imposé une
    « peine de 18 mois pour chaque cambriolage avec confusion, afin de
    respecter le principe de la totalité, » et une peine de quatre mois pour chaque
    bris de probation et dengagement,  « toujours avec confusion. »

[9]

À mon avis, la peine de 18 mois imposée pour
    chaque chef dintroduction par effraction ainsi que la décision dinfliger des
    peines concurrentes étaient raisonnables compte tenu de la jurisprudence, de la
    sévérité des infractions et des circonstances de lappelant. Contrairement à
Pham
et à
Hennessey
, dans la présente affaire, le juge du procès était au
    courant du droit relatif à limmigration et de limpact collatéral de la peine
    sur lappelant. En outre, rien ne laisse entendre que le juge du procès na pas
    tenu compte de ce droit et de cet impact. Sa décision dinfliger des peines
    concurrentes doit être traitée « avec la même retenue que celle dont les
    cours dappel doivent faire preuve envers les juges qui ont infligé des peines
    en ce qui concerne la durée de ces peines » :
R. c. McDonnell
,
    [1997] 1 R.C.S. 948, au para. 46. En labsence dune erreur de principe, ou dune
    peine qui nest manifestement pas indiquée, nous ne sommes pas en mesure
    dintervenir.

[10]

Pour ces motifs, jaccorderais lautorisation
    dinterjeter appel, mais je rejetterais lappel.

Rendu
    le : 26 mars 2015

(PR)                                                                   
       « Paul Rouleau j.c.a. »

« Je souscris K. van Rensburg j.c.a. »

« Je
    souscris G. Pardu j.c.a. »





[1]
Une peine demprisonnement avec sursis nest plus disponible pour
    une introduction par effraction commise relativement à une maison dhabitation,
    qui est un acte criminel passible de lemprisonnement à perpétuité :
    depuis le 20 novembre 2012, lart. 742.1(c) du
Code criminel
, L.R.C.
    1985, c. C-46, prévoit quun tribunal ne peut pas ordonner à un contrevenant de
    purger sa peine dans la collectivité si le contrevenant a été déclaré coupable
    dune infraction poursuivie par mise en accusation et passible dune peine
    maximale demprisonnement de 14 ans ou demprisonnement à perpétuité.
    Cependant, lappelant a commis les délits qui donnent lieu à la peine portée en
    appel le 11 octobre 2012, ce qui signifie quune peine demprisonnement avec
    sursis reste possible dans son cas.


